DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 8-10, 15-17, 19-21 and 24-25 in the reply filed on 01/18/2022 is acknowledged.
Claims 50, 57, 62 and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.

Claim Objections
Claims 8, 10, 17 and 20 are objected to because of the following informalities:  
Claims 8, 10, 17 and 20 state “the bonding strength is between about between about…” (emphasis by examiner).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-10, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 10, 17 and 20 recite the limitation “about” in relation to bonding strength measurements which is indefinite. No indication of what range “about” covers is provided. It is unclear how much above or below the given measurements is acceptable based on the claims and specification as provided by applicant. Amgen, Inc. v.Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), MPEP 2173.05(b) IIIA.
Claims 9 and 19 recite the limitation “an effective bonding strength proportional to the product of an adhesive bonding strength and a portion of…the first interface layer” which is indefinite. It is unclear how the effective bonding strength can be the product of bonding strength and “a portion” of an interface layer as the latter is not a number or variable which can be used to calculate “the product”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The recited measurements of claim 8 (20N per 20mm^2 and 30N per 20mm^2) reduce to the same values presented in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200054781 A1 (Weiser et al.), hereinafter Weiser.
Regarding claim 1, Weiser teaches a tissue interface (Fig. 1) configured to be positioned at a tissue site (Abstract), the tissue interface comprising: 
a first tissue interface layer (100), the first tissue interface layer being designed to improve absorption of wound secretions and the distribution of wound secretions [0001] is therefore considered to have a surface adapted to promote granulation of tissue when placed on tissue under negative pressure; 
a second tissue interface layer (120); and 
a first bonding layer (200) comprising an adhesive positioned between the first tissue interface layer and the second tissue interface layer [0177] and having a bonding strength between about 1.ON per mm and about 1.5N per mm when cured for coupling the first tissue interface layer to the second tissue interface layer [0029].
Regarding claim 1, Weiser discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose having a bonding strength between about 1.ON per mm^2 and about 1.5N per mm^2 when cured. However, Weiser teaches selecting the bonding strength based on both material properties and physical properties of the surface, such as apertures.

Regarding the “surface adapted to promote granulation of tissue when placed on tissue under negative pressure”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Regarding claim 2, Weiser teaches the tissue interface of claim 1.
Weiser further teaches the second tissue interface layer (120) being designed to improve absorption of wound secretions and the distribution of wound secretions [0001, 0178] is therefore considered to have a surface adapted to promote granulation of tissue when placed on tissue under negative pressure.
Regarding the “surface adapted to promote granulation of tissue when placed on tissue under negative pressure”, when the structure recited in the reference is 

Regarding claim 3, Weiser teaches the tissue interface of claim 1.
Weiser further teaches the first tissue interface layer comprises a composite sheet, the composite being a combination of at least two materials including polymers, fabric or metal [0029].

Regarding claim 8, Weiser teaches the tissue interface of claim 1.
Weiser further teaches the bonding strength is between about 20N per 20mm2 and about 30N per 20mm2 when cured.
With regard to the claimed ranges of claim 8, the rationale of claim 1 is pertinent in its entirety.


Weiser further teaches the bonding strength is an effective bonding strength proportional to the product of an adhesive bonding strength and a portion of at least one of the first interface layer or the second interface layer covered by the adhesive [0029], wherein the effective bonding strength is between about between about 20N per 20mm and about 30N per 20mm when cured [0029].
With regard to the claimed ranges of claims 9 and 10, the rationale of claim 1 is pertinent in its entirety.

Regarding claim 15, Weiser teaches the tissue interface of claim 1.
Weiser further teaches the first tissue interface layer (100) comprises a sheet having a thickness of less than about 10.0 mm [0035].
With regard to the claimed ranges of claim 15, the rationale of claim 1 is pertinent in its entirety.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weiser in view of US 20180168869 A1 (Allen et al.), hereinafter Allen.
Regarding claim 4, Weiser teaches the tissue interface of claim 1.
Weiser fails to teach the first bonding layer comprises at least one of a mechanical interlocking system or welding.
Allen teaches a tissue interface (Fig. 1) wherein the first bonding layer comprises welding [0151].
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weiser in view of Allen and further in view of US 20180256402 A1 (Janis), hereinafter Janis.
Weiser fails to teach the mechanical interlocking system comprises at least one of a spike structure and a hook structure.
Janis teaches a tissue interface (Fig. 10) wherein the mechanical interlocking system comprises at least one of a spike structure and a hook structure [0043].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interlocking structure of Weiser in view of Allen with the hook-style structure of Janis as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser in view of US 20160144084 A1 (Collinson et al.), hereinafter Collinson.

Weiser further teaches the addition of a third layer (130), but fails to teach a third tissue interface layer; and a second bonding layer positioned between the third tissue interface layer and the second tissue interface layer and having a bonding strength for coupling the third tissue interface layer to the second tissue interface layer.
Collinson teaches a tissue interface comprising a plurality of tissue interface layers (at least 3460, 3450 and 3430) which are bonded together [0145].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weiser to include additional layers as taught by Collinson as Weiser notes the ability to add additional layers [Weiser 0179].
By adding an additional tissue interface layer, the combined device would necessarily utilize the bonding method of Weiser between the second and third layer as it does between the first and second layers. The combined device is considered to teach a third tissue interface layer; and a second bonding layer positioned between the third tissue interface layer and the second tissue interface layer and having a bonding strength for coupling the third tissue interface layer to the second tissue interface layer.

Regarding claim 17, Weiser in view of Collinson teaches the tissue interface of claim 16.
Weiser further teaches the bonding layer comprises an adhesive having a bonding strength between about 1.ON per mm2 and about 1.5N per mm2 when cured for coupling the first tissue interface layer to the second tissue interface layer [0029]. 
With regard to the claimed ranges of claim 17, the rationale of claim 1 is pertinent in its entirety.

Regarding claim 19, Weiser in view of Collinson teaches the tissue interface of claim 17.
Weiser further teaches the bonding strength is an effective bonding strength proportional to the product of an adhesive bonding strength and a portion of at least one of the first interface layer or the second interface layer covered by the adhesive [0029], wherein the effective bonding strength is between about between about 20N per 20mm2 and about 30N per 20mm2 when cured [0029].
With regard to the claimed ranges of claim 19, the rationale of claim 1 is pertinent in its entirety.

Regarding claim 20, Weiser in view of Collinson teaches the tissue interface of claim 19.
Weiser further teaches the bonding strength is between about 20N per 20mm2 and about 30N per 20mm2 when cured.
With regard to the claimed ranges of claim 8, the rationale of claim 1 is pertinent in its entirety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to have selected the overlapping portion of the ranges disclosed .

Claims 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser in view of Collinson and further in view of US 20180014977 A1 (Nabeshima et al.), hereinafter Nabeshima.
Regarding claim 21, Weiser in view of Collinson teaches the tissue interface of claim 20.
Weiser fails to teach the effective bonding strength of the first bonding layer and the second bonding layer are different values.
Nabeshima teaches a tissue interface (Fig. 1) comprising multiple layers (at least 1, 5 and 7) bonded together by adhesive layers (at least 2 and 6) wherein the effective bonding strength of the first bonding layer (6) and the second bonding layer (2) are different values [0035].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding layers of Weiser in view of Collinson with the layers of Nabeshima to control the separation of layers [Nabeshima 0035].


Weiser fails to teach the effective bonding strength of the first bonding layer and the second bonding layer are different values.
Nabeshima teaches a tissue interface (Fig. 1) comprising multiple layers (at least 1, 5 and 7) bonded together by adhesive layers (at least 2 and 6) wherein the effective bonding strength of the first bonding layer (6) and the second bonding layer (2) are different values [0035].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding layers of Weiser in view of Collinson with the layers of Nabeshima to control the separation of layers [Nabeshima 0035].

Regarding claim 25, Weiser in view of Collinson teaches the tissue interface of claim 17.
Weiser further teaches the first tissue interface layer (100) comprises a sheet having a thickness of less than about 10.0 mm [0035]. 
The combined device of claim 17 having three tissue interface layers is considered to fulfil the requirement that each one of the first tissue interface layer, the second tissue interface layer, and the third tissue interface layer comprises a sheet having a thickness of less than about 10.0 mm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110137270 A1 discloses a negative pressure wound therapy device comprising an adhesive with a bonding strength around 1 N/mm2.
US 20100069850 A1 discloses a negative pressure wound therapy device comprising an adhesive with a bonding strength around 1 N/mm2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781